229 S.W.3d 611 (2007)
Thomas W. CHISHOLM, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89321.
Missouri Court of Appeals, Eastern District, Division Three.
June 12, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Thomas W. Chisholm, Jefferson City, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*612 Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Thomas W. Chisholm appeals from the motion court's denial of his motion to reopen post-conviction proceedings. We affirm. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).